Citation Nr: 1421888	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, including lumbar disc herniation and lumbar herniated nucleus pulposus.  

2.  Entitlement to service connection for a cervical spine disability, including degenerative disc disease.  

3.  Entitlement to an increased rating for left shoulder dislocation with surgical repair, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to April 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009 and December 2012 rating actions by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In the March 2009 decision, the RO denied a compensable rating for the left shoulder disability and further denied entitlement to service connection for a back disability.  In the December 2012 rating action, the RO denied entitlement to service connection for a cervical spine disability and further denied entitlement to TDIU.  

The Veteran received a hearing before the undersigned in May 2013.  A transcript of the hearing is associated with the file.  

During the pendency of the Veteran's appeal, and specifically in the March 2012 rating action, the RO increased the disability evaluation for the service-connected left shoulder disorder to 20 percent, effective from October 15, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an increased rating for the service-connected left shoulder disorder remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  


FINDINGS OF FACT

1.  A chronic low back disorder, to include multi-level degenerative changes in the lumbar spine, did not manifest in service, degenerative joint disease of the lumbar spine was not exhibited within the first post service year, and a low back disorder is not otherwise related to military service.  

2.  A chronic cervical spine disorder, to include degenerative disc disease, did not manifest in service, degenerative joint disease of the cervical spine was not exhibited within the first post service year, and a cervical spine disorder is not otherwise related to military service.  

3.  For the period prior to October 15, 2010, the  left shoulder disability (minor upper extremity) was not manifested by pain on motion or limitation of function; malunion and nonunion of the clavicle or scapula and limitation of motion of the arm to shoulder level have not been shown.  

4.  For the period from October 15, 2010, the left shoulder disability was manifested motion of the arm greater than midway between side and shoulder level; ankylosis, fibrous union, nonunion or loss of head of the humerus has not been demonstrated.  

5.  The  service-connected left shoulder disability is not shown to be of such nature and severity as to preclude his participation in substantially gainful employment consistent with the Veteran's educational and occupational background.  



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in active service, nor may arthritis of the lower back be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  A cervical spine disorder was not incurred or aggravated in active service, nor may arthritis of the cervical spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  The criteria for a compensable evaluation for left shoulder dislocation with surgical repair for the period prior to October 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).  

4.  The criteria for an evaluation in excess of 20 percent for left shoulder dislocation with surgical repair, for the period from October 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).  

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA).  

In letters dated in January 2009, January 2012, and February 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his service connection claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  In addition, all of these letters advised the Veteran of the additional notification requirements imposed by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartmen v. Nicholson, 19 Vet. App. 473 (2006).  A letter dated in August 2012 fulfilled the duty to notify requirements with regard to the TDIU claim.  Specifically, this letter provided information as to what evidence was required to substantiate the TDIU claim and of the division of responsibilities between VA and a claimant in developing an appeal.  With respect to the Veteran's claim for a higher rating for his left shoulder disorder, letters dated in January 2012 and February 2013 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected left shoulder disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  Further, following issuance of the January 2012 and February 2013 letters and completion of the additional development, the claims were readjudicated, most recently in the March 2012, December 2012, and March 2013 supplemental statements of the case (SSOCs).  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  

The U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, reviewing the January 2012 and February 2013 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.  

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file, and/or scanned into the Virtual VA claims processing system, and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  In addition, the Veteran's SSA records have since been retrieved and associated with the claims file.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  In fact, at the May 2013 hearing, the Veteran testified that the Board was in possession of the most recent and up-to-date medical records pertinent to the issues on appeal thus far.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded a VA examination in connection to his service-connected left shoulder disorder in February 2012.  The SSA records were associated with the claims file subsequent to the February 2012 VA examination.  However, these records are dated prior to the February 2012 VA examination and, as such, would contain no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  The Veteran was also afforded a VA examination in connection to his claim for service connection for a cervical spine disability in February 2012.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and reflect that the examiner conducted a full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  In addition, the VA medical opinion provided includes a complete rationale for the conclusion provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for a low back disorder under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination was not triggered in this case.  Here, the Veteran has reported that he has experienced low back pain since active service.  

However, as described in detail below, the Board finds that the Veteran's statements are not credible with respect to his reports of ongoing low back pain.  Although the service treatment records contain a clinical report documenting the Veteran's complaints of, and treatment for neck pain in service, these records are absent any evidence of low back problems, and at the September 1991 periodic examination which was conducted a few months prior to his separation from service, the clinical evaluation of the spine was shown to be normal.  In addition, there is no medical evidence of record relating the Veteran's low back disability to active service.  In fact, the medical evidence of record reflects that the first complaints and diagnosis of a low back disability were not made until 2004, nearly twelve years after the Veteran's separation from service.   Therefore, as there is no in-service event, injury, or disease and no credible evidence of chronic symptoms since service, a VA examination and opinion is not required.  See 38 C.F.R. § 3.159 (c)(4)(i);  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

Also, the RO did not arrange for a VA examination/opinion as to the TDIU claim decided herein.  The Board has considered whether an examination is necessary.  However, the evidence did not suggest that the service-connected disability was so severe as to preclude employment and the Veteran did not meet the schedular criteria for assignment of TDIU under 38 C.F.R. § 4.16(a).  Under the circumstances, an examination was not necessary.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service Connection Claims

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that his low back and cervical spine disorders were incurred in service.  Specifically, the Veteran asserts that he was required to participate in a number of field exercises throughout his years of service - exercises which consisted of jumping in and out of tanks, vehicles and helicopters, participating in numerous air assault missions and the constant lifting and carrying of heavy items.  See May 2013 Hearing Transcript (T.), pp. 4-5.  The Veteran also contends that he was seen in service with complaints of neck pain, and his current cervical spine disability is related to this in-service occurrence.  

The service treatment records demonstrate that the Veteran presented at the military clinic in August 1991 with complaints of neck pain of one day duration.  The treatment provider noted that the Veteran had a negative history for any trauma.  The remainder of the Veteran's service treatment records is negative for any complaints of, or treatment for, neck or back problems.  At the February 1989 medical examination, the clinical evaluation of the Veteran's spine was shown to be normal.  In addition, he did not report a history of back pain in the medical history report.  Furthermore, the record reflects that the clinical evaluation of the spine was negative for any abnormalities and the Veteran had a physical profile of P1 at the September 1991 periodic examination which was conducted less than a year before the Veteran's separation from service.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

The evidence clearly reflects the Veteran's complaints of neck pain during his period of service.  However, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a cervical spine disability so as to establish chronicity of such claimed disorder during service. 38 C.F.R. § 3.303(b).  Service treatment records demonstrate one isolated episode of neck pain in service; however, there were no actual clinical findings of a chronic cervical spine disability.  Thus, while the Veteran underwent an episode of neck pain while on active duty service, the service treatment records do not reflect evidence of a chronic cervical spine disability.  To the contrary, the evidence indicates that the cervical spine symptoms experienced during active duty service were of an acute and transitory nature.  

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a spine disability.  38 C.F.R. § 3.303(b).  With regard to the continuity of post-service symptomatology, a review of the record reflects that many years elapsed following service before the Veteran was treated for his neck and lower back.  Indeed, the post-service record on appeal is negative for any findings of complaints, treatment or diagnosis of a spine disorder until many years after his separation from service.  The first post-service medical record demonstrating a diagnosis of a cervical spine disorder is a January 2000 operative report, reflecting a preoperative diagnosis of cervical spondylosis without myelopathy, and further indicating that the Veteran underwent a right C5 laminoforaminotomy and a right C6 laminoforaminotomy.  The first post-service medical evidence of record reflecting the Veteran's complaints of low back pain is a February 2004 progress report issued by his treating physician, B. B., M.D.  The first post-service medical evidence of record demonstrating a diagnosis of a lumbar spine disorder is the March 2004 MRI report reflecting findings of multi-level degenerative changes throughout the lumbar spine.  

Progress notes issued by Dr. B., and dated from February 2004 to November 2008, reflect the Veteran's complaints of ongoing neck and low back pain.  Report of the March 2004 MRI revealed degenerative changes throughout the lumbar spine with the most severe changes at the L5-S1 disc level.  A June 2005 magnetic resonance imaging (MRI) of the cervical spine revealed findings suggesting prior cervical laminectomy with a laminectomy defect evident on the right at C4-5 and C5-6; multi-level cervical spondylosis that is worse at C5-7 with superimposed disk herniation and cord compression; and an abnormal signal within the cord posterior to the body of C6 and at the C6-7 level.  During a July 2005 treatment visit, the Veteran indicated that he had been experiencing symptoms of neck pain since undergoing a posterior decompression of the cervical spine in 2001.  He also added that he had been experiencing neck pain since 1991.  In a November 2005 letter, one of the Veteran's physicians, A. A., M.D., noted that the Veteran had a history of neck and back pain, and had undergone epidural injections in the cervical and lumbar spine, as well as a number of physical therapy sessions in an effort to help alleviate his symptoms, but with little improvement.  Review of these records reflects the Veteran's complaints of ongoing pain in his neck and back.  In a January 2007 letter, another one of the Veteran's physicians, A.N., M.D., noted that the Veteran attributed his low back pain to his military duties in service.  The Veteran underwent another MRI of his cervical spine in June 2007, and after reviewing these results and comparing them with the June 2005 MRI findings, the treatment provider observed no significant change aside from minimal progression of the disc contour abnormality at C6-7.  Report of the October 2007 MRI revealed anterior cervical fixation at C5 through C7 levels, and degenerative disc disease at C4-C5, C5-6 and C6-7 levels with bilateral neural foramina narrowing at C4-5, C5-6, C6-7 and C7-T11 levels.  

In an October 2010 letter, one of the Veteran's physicians who had treated him on a regular basis throughout the years, G.D., D.O., summarized the Veteran's medical history, and noted that, at the request of his treating physician, Dr. B., he first began treating the Veteran for cervical spine problems in April 2005.  Dr. D. explained that the Veteran was status post cervical laminectomy with laminotomy defects at the right C4-5 and C5-6, and presented with complaints of neck and arm pain during his first visit.  Dr. D. went on to describe the Veteran's diagnostic test results, to include his cervical MRI results, as well as the electromyography (EMG) and nerve conduction study (NCS) findings, which revealed C5-6 cervical radiculopathy.  Dr. D. further noted that the Veteran's primary complaints included severe low back pain with left leg radiation and neck pain that radiates throughout the upper extremities but is greater in the right arm.  The record shows that the Veteran has received ongoing physical therapy, injections and medication in an effort to help alleviate his symptoms, but continues to experience symptoms of pain and discomfort in his cervical and lumbar spine.  

The Veteran was afforded a VA examination in connection to his cervical spine disability in February 2012, during which time the examiner interviewed the Veteran regarding his medical history and reviewed his claims file.  Upon reviewing the service treatment records, the examiner acknowledged the August 1991 screening note of acute medical care documenting the Veteran's complaints of neck pain, and noted that the Veteran's vital signs were normal at this time, and he had a negative history of any traumas, and no problem touching his chin to his chest.  According to the examiner, based on these objective findings, it is difficult to determine what the Veteran's neck problems were at this treatment visit, but it is clear he did not experience any trauma immediately preceding his complaints of neck problems.  After reviewing the claims file, and conducting a physical examination of the Veteran, the VA examiner diagnosed the Veteran with having degenerative disk disease in the cervical spine, status post surgeries, and determined that it was less likely than not that the above-diagnosed neck disorder was related to the August 1991 in-service notation of neck pain.  

A January 2012 decision of the Social Security Administration (SSA) shows that the Veteran was granted disability benefits based, in part, on his cervical spine disability.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the cervical spine and low back disorders.  First, there is no evidence that the first manifestation of degenerative changes in the cervical and lumbar spine occurred within the first post-service year after the Veteran's discharge from service in April 1992, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.

With respect to direct service connection, the competent medical evidence of record does not relate the Veteran's cervical and lumbar spine disorders to his service.  Indeed, in the February 2012 VA medical opinion, the VA examiner acknowledged the in-service August 1991 medical report reflecting the Veteran's complaints of, and treatment provided for, his neck pain.  In his medical reasoning, the examiner did not equate these documented findings with the current diagnosis of degenerative disc disease of the cervical spine.  The examiner based his conclusion on the medical information provided in the August 1991 report, which according to him, showed that the Veteran did not suffer any trauma immediately preceding his complaints of neck pain.  The examiner further referenced the September 1991 examination report which was clear for any complaints of neck pain, negative for any abnormalities of the spine, and indicated that that the Veteran was found to be qualified for retention.  According to the examiner, the absence of any documentation reflecting any signs of a medical condition during the Veteran's period of active service that would link his subsequently diagnosed severe degenerative disk disease of the cervical spine to the in-service documented occurrence while on active duty, makes it less likely than not that the above-diagnosed neck condition is related to the single in-service notation of neck pain.  

The Board finds the VA medical opinion to be highly probative as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinion is also consistent with the other evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  Thus, with respect to the cervical spine condition, the Board finds that the February 2012 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his cervical spine condition had its onset in service and/or is causally related to service, to include his in-service complaints of neck pain.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

To the extent the Veteran is claiming continuity of symptoms of neck and low back pain since service, he is competent to do so.  However, his statements are not persuasive.  The service treatment records are absent for any notation or documentation of complaints regarding any low back pain or injury.  The Veteran was asked to identify treatment for low back and neck disability and he did not indicate treatment for his cervical and lumbar spine disabilities for many years following his period of service.  As previously discussed above, the earliest post-service evidence of record demonstrating a diagnosis of a cervical spine disorder is the January 2000 operative report, nearly eight years after his period of service, reflecting a diagnosis of cervical spondylosis without myelopathy.  The earliest post-service medical evidence of record reflecting the Veteran's complaints of low back symptoms is the February 2004 progress report, and the earliest post-service medical evidence of record reflecting a diagnosis of a lumbar spine disability is the March 2004 lumbar spine MRI, both of which are dated nearly twelve years after the Veteran's separation from service.  It is clear that continuity of symptomatology is not established based on clinical evidence alone.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disabilities at issue, either eight or twelve years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Although the Veteran claims to have had ongoing pain in his neck and low back since service, the record shows that he did not begin seeking treatment for these health-related issues until 2000 and 2004, respectively.  The Board finds it likely that if the Veteran had significant symptoms for the many years following service, he would have sought treatment for them closer in time to his separation from service.  Furthermore, the record contains inconsistent statements from the Veteran as to when his pain began.  Although he indicated that his neck and low back pain began in service during several of his more recent treatment visits, at the time of this January 2000 operation (closer in time to his separation from service), he did not describe ongoing symptoms of neck pain since service, but merely reported to have experienced pain in his neck over the last year - dating the onset as having occurred after his separation from service.  Even though he described symptoms of pain and discomfort in various other joints and extremities throughout his body, he did not report any symptoms of low back pain at this time either.  The Veteran did not mention spinal disability when he filed his initial claim for compensation following his separation in 1992.  The Board finds it likely that if neck and/or low back pain persisted or disabilities of the cervical and/or lumbar spine were present, the Veteran would have mentioned this when filing his initial claim for compensation; he did describe several other orthopedic disabilities at that time.  This suggests that the Veteran did not have the pertinent symptoms or disabilities at the time he completed such claims.  Accordingly, because of the inconsistencies in his statements as well as the lack of any symptoms or disability during service, the Board does not find the Veteran's statements that he had cervical and low back pain since active service to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  Therefore, service connection on the basis of continuity of symptomatology is denied.   

In this case, the only evidence relating the Veteran's neck and low back disorder to active service is the Veteran's own statements.  Although the Veteran is competent to describe symptoms of a back disorder, he is not competent to comment on the etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of back pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a cervical spine and low back disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

Accordingly, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's current cervical spine and lumbar spine disorders on a direct basis.  The preponderance of the evidence being against these service connection claims, the benefit of the doubt doctrine is not applicable.  Consequently, these issues must be denied.  

Increased Rating 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In reaching the following decisions, the Board has considered the Veteran's assertions regarding the severity of his left shoulder symptoms.  Indeed, in the current appeal, the Veteran contends that he is entitled to a higher evaluation for his service-connected left shoulder disorder because the disability evaluations assigned do not adequately reflect the current severity of his disability.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's left shoulder dislocation with surgical repair is currently assigned a noncompensable evaluation for the period prior to October 15, 2010, and a 20 percent disability evaluation for the period on and after October 15, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2013).

Under DC 5202, pertaining to other impairment of the humerus, malunion with moderate deformity (major and minor shoulder) warrants a 20 percent disability rating; malunion with marked deformity is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  38 C.F.R. § 4.71a, DC 5202.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  Id.  A fibrous union of the humerus is evaluated as 50 disabling for the major shoulder and as 40 percent disabling for the minor shoulder; a nonunion of the humerus is evaluated as 60 disabling for the major shoulder and as 50 percent disabling for the minor shoulder; and a flail shoulder (loss of head of humerus) is evaluated as 80 disabling for the major shoulder and as 70 percent disabling for the minor shoulder.

Under Diagnostic Code 5203, a 10 percent disability evaluation is contemplated for impairment of the clavicle or scapula manifested by malunion.  A 10 percent disability evaluation is also contemplated for impairment of the clavicle or scapula manifested by nonunion without loose movement.  A 20 percent disability evaluation is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  A 20 percent disability evaluation may also be assigned for dislocation of the clavicle or scapula.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The Veteran is right handed and as such, minor, as opposed to major extremity disability ratings are applicable.  38 C.F.R. § 4.69.  

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.  

For the period prior to October 15, 2010

Medical records generated by the Veteran's private treatment providers during this time frame are absent any objective medical findings pertinent to the Veteran's left shoulder disability.  Although the records reflect the Veteran's intermittent complaints of shoulder pain, they are absent any objective medical findings necessary in determining whether there is malunion or nonunion of the clavicle or scapula pursuant to Diagnostic Code 5203.  They are also absent objective medical findings required to determine whether the Veteran has limited movement and functional loss as a result of his left shoulder disability.  The Veteran was scheduled for a VA examination in connection to his left shoulder disability in February 2009 and appears to have reported to this examination.  However, the examiner noted that when informed that this was a joint examination, the Veteran demanded that a spinal examination be conducted instead and proceeded to decline further questioning regarding his left shoulder condition.  According to the examiner, the Veteran also refused to undergo a physical examination of the joints.  In light of the Veteran's refusal to undergo appropriate testing, the examination was not conducted and the examiner was unable to provide pertinent information concerning the nature, extent and severity of the Veteran's left shoulder disability, nor was he able to address the level of functional impairment experienced by the Veteran as a result of his left shoulder disability.  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a) (2013).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for the examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2013).  Here, although the Veteran did report to the examination, he did not cooperate in helping to fulfill the ultimate purpose of this evaluation which included providing information regarding his left shoulder symptoms and undergoing a joints examination to determine the severity of his left shoulder disability.  In that respect, the Veteran's refusal to cooperate with the examiner can be seen as a failure on his part to report to his examination given that he barred the examiner from conducting an appropriate examination and eliciting the information necessary to help approximate the current severity of his left shoulder disability.  Indeed, if a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

Based on the available evidence of record, the Veteran is not entitled to a compensable evaluation for his service-connected left shoulder disability for the period prior to October 15, 2010 under Diagnostic Code 5203.  The competent evidence of record during this time frame fails to demonstrate malunion or nonunion of the clavicle or scapula.  

The Board also observes that the rating schedule contains additional diagnostic codes pertaining to the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic codes 5200 - 5202.  However, the criteria for a compensable rating for the Veteran's left shoulder disability are simply not met.  In this regard, the medical evidence of record does not show the Veteran to have ankylosis of the scapulohumeral articulation or other impairment of the humerus.  Although range-of-motion findings have not been provided, nowhere in the record does it suggest that the Veteran's arm and shoulder appear to be fixed or immobile.  The Veteran never indicated during any of his private treatment visits that he was unable to move his left shoulder.  Furthermore, the medical evidence does not demonstrate malunion of the humerus with moderate deformity nor does it reflect limitation of motion of the arm at shoulder level, midway between the side and shoulder level, or minor arm motion to 25 degrees from the side.  Therefore, a rating greater than the assigned 20 percent is not warranted under Diagnostic Code 5200 - 5202.  

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

In the instant case, the Veteran has reported his main symptoms to be pain in his shoulder.  However, even considering the Veteran's complaints of pain, the evidence of record fails to show additional limited movement due to pain, fatigue, weakness or lack of endurance.  The Board consequently finds entitlement to a rating greater than 20 percent in accordance with DeLuca, supra, has not been established.

The Board acknowledges the Veteran's complaints of pain and numbness in his arms.  However, a review of the private treatment records suggests that most of these symptoms are attributed to his cervical spine rather than his left shoulder disability.  Furthermore, the record is absent any objective neurological abnormalities associated with the left upper extremity.  At the June 2005 evaluation, the treatment provider described the Veteran's motor strength as intact, and noted that the remaining reflexes were symmetric.  At the November 2005 evaluation, the physician observed no weakness in the upper extremities and further noted that the deep tendon reflexes (DTRs) were present in the upper extremities.  Although the sensory examination demonstrated a questionable decrease to pinprick in the right C7 dermatome, it did not reflect the same in the left extremity.  In the January 2007 letter, Dr. N. described the Veteran's reflexes as equal bilaterally and further noted no signs of muscle weakness of carpal tunnel or ulnar tunnel problems.  As such, the Board finds that a separate rating for neurological manifestations of the left shoulder disability, for the period prior to October 15, 2010, is not warranted.  

Based on the above, the Board has determined that a compensable disability rating for the left shoulder disability is not warranted for the period prior to October 15, 2010.  

For the period on and after October 15, 2010

In an October 2010 letter, Dr. D. summarized the Veteran's medical history post-service and noted that the Veteran's neck pain radiated throughout his upper extremities, but was greater in the right arm, and included symptoms of numbing dysesthesias and pain.  Upon evaluating the Veteran's upper extremities, Dr. D. noted that the Veteran had shoulder abduction to 80 degrees, internal rotation to 70 degrees and external rotation to 80 degrees.  Based on his evaluation of the Veteran, he diagnosed him with having chronic left shoulder dislocations.  

The Veteran was subsequently afforded a VA examination in February 2012, at which time he provided his military history and reported to have dislocated his left shoulder while he was on active duty.  According to the Veteran, he still experiences recurring episodes of dislocation in his left shoulder -the most recent incident being three months prior.  The Veteran further stated that he has continued to experience persistent chronic pain in his left shoulder and takes an assortment of pain medications to alleviate these symptoms.  According to the Veteran, he avoids lifting objects that weigh more than ten pounds above his shoulder, and he also avoids driving as often as possible because these activities serve to increase his left shoulder pain.  The Veteran further stated that he is unable to reach behind his back with his left hand because this increases his left shoulder pain.  It was noted that the Veteran was right handed.  

On physical examination, the Veteran was shown to have forward flexion to 100 degrees, abduction to 90 degrees, internal rotation to 80 degrees, and external rotation to 10 degrees.  Upon repetitive movement, the examiner noted that the Veteran's range of motion was reduced to 80 degrees during forward flexion, to 70 degrees during abduction, and to 70 degrees during internal rotation.  The examiner also noted that the Veteran's range of motion was increased to 30 degrees during external rotation.  According to the examiner, the Veteran's range of motion was limited during repetitive movement due to pain and not due to fatigue, weakness, lack of endurance or any other identifiable reasons.  The examiner further noted that the Veteran's motor strength in his shoulders was 5/5 and passive range of motion caused pain, but no palpable crepitation.  The Veteran also underwent an x-ray of the left shoulder, the results of which revealed signs of degenerative joint disease.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with having "[s]tatus post surgical repair for recurrent dislocation of the left shoulder joint with, according to the veteran's statement, a continuing intermittent left shoulder dislocation."  The examiner characterized the shoulder dislocation as intermittent, and noted that the dislocation was not present at the time of the examination.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for the period on and after October 15, 2010.  Although he has reported a history of recurrent left shoulder dislocations since service, and has been diagnosed as such, he did not have a dislocated shoulder at the time of the examination and the evidence of record during this time frame was negative for objective medical findings of a dislocated shoulder.  Moreover, Diagnostic Code 5203 provides a maximum disability rating of 20 percent, and therefore, a higher rating cannot be granted under this code.  

The Board has also considered whether higher or separate ratings are warranted under other Diagnostic Codes.  However, the medical evidence of record does not reflect minor arm motion to 25 degrees from the side to warrant a disability rating higher than 20 percent under Diagnostic Code 5202.  As previously noted, the Veteran's left shoulder disability has been manifested by limitation of flexion to no worse than 80 degrees, abduction to no worse than 70 degrees and internal rotation to no worse than 70 degrees.  Furthermore, the medical evidence of record does not show the Veteran to have ankylosis of the scapulohumeral articulation or other impairment of the humerus.  As demonstrated by the range-of-motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.  
Furthermore, there is nothing in the medical evidence indicating that the Veteran has a malunion of the humerus or recurrent dislocation of the scapulohumeral joint, a fibrous union of the humerus, a nonunion of the humerus, or the loss of the head of the humerus.  Therefore, a rating greater than the assigned 20 percent is not warranted under Diagnostic Codes 5200 - 5202.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the left shoulder dislocation with surgical repair is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of ongoing pain in his left shoulder and the medical evidence of record reveals objective findings of pain during range-of-motion exercises.  The February 2012 VA examiner specifically noted that the Veteran's range-of-motion exercises were limited by pain and the point in range of motion that the pain began was at the 80-degree mark during forward flexion, and the 70 degree mark during abduction and internal rotation.  However, the Board notes that the effect of the recurrent pain in the Veteran's left shoulder is contemplated in the 20 percent disability evaluation under Diagnostic Code 5203 for the period from October 15, 2010.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher evaluation.  In fact, the February 2012 VA examiner noted that there was no additional limitation of joint function due to weakness, fatigue or lack of endurance after repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's left shoulder dislocation with surgical repair for the period from October 15, 2010.  

The Board acknowledges the Veteran's complaints of pain, weakness and numbness in his arms.  During the October 2010 treatment visit with Dr. D., results from the neurological evaluation revealed decreased sensation at the C6-7 distribution bilaterally, and moderate weakness in the hand intrinsic muscles with muscle atrophy in the left intrinsic hand muscles.  At the February 2012 VA examination, the Veteran's motor strength was 5/5 and his reflexes were 1+ in the upper extremities bilaterally.  The examiner further noted that the Veteran's motor strength in his left shoulder was 5/5 and passive motion caused pain, but no palpable crepitation.  Thus, while the Veteran has reported to experience pain and numbness in his upper extremities, the medical findings produced by these evaluations are clear for any underlying neurological abnormalities associated with the left shoulder disability.  Based on the medical findings, the record reflects that any neurological impairment experienced by the Veteran in his upper extremities is related to his cervical spine disorder, rather than his left shoulder disorder.  As such, the Board finds that a separate rating for neurological manifestations of the left shoulder disability, for the period from October 15, 2010 is not warranted.  

Additionally, the examiner noted that the Veteran's left shoulder scar was 4 1/2 inches in vertical height and 1/2 inch in width and described the scar as superficial with no evidence of any soft tissue damage or skin breakdown.  The examiner further noted that the scar was not painful on examination, and there was no limitation of motion or other limitation of function caused by the scar, as it is not adherent to underlying tissue, and there is no inflammation, edema or keloid formation associated with the non-tender scar.  In light of the description provided, the Board finds that any impairment associated with the Veteran's left shoulder scar does not fall under the rating criteria pursuant to Diagnostic Codes 7801-7805.  As such, a separate compensable rating for the Veteran's residual scar on his left shoulder, for the period from October 15, 2010, is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's left shoulder disability is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented; nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2013).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60% or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40% or more, and sufficient additional disability to bring the combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2013).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran is service-connected for left shoulder dislocation with surgical repair which has been evaluated as 20 percent disabling.  The current combined evaluation for the Veteran's service-connected disability is 20 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Veteran contends that his service-connected left shoulder disability prevents him from seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected left shoulder disability, alone, precludes him from participating in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

In the October 2010 letter, Dr. D. reviewed the Veteran's medical history, acknowledged his complaints of pain in the lower back, neck and bilateral shoulder region, and discussed the results of his physical examination of the Veteran.  Dr. D. further noted that the Veteran had been working as a computer programmer, but had been out of work since 2007, after being unable to work a limited half-time schedule as a computer analyst.  Based on his evaluation of the Veteran, Dr. D. diagnosed him with having chronic neck pain with bilateral arm radiation secondary to cervical spinal stenosis, foraminal stenosis, status post cervical fusion and cervical discectomy; low back pain with left leg radiation associated with weakness secondary to tricompartmental, central and foraminal stenosis at L5-S1; chronic left shoulder dislocations and hypertension.  Dr. D. opined that it was "within a reasonable degree of medical certainty that [the Veteran] is unable to participate in gainful employment and is disabled from work."  

The Board recognizes that the Veteran's left shoulder disability was taken into consideration by Dr. D. when he reached this conclusion.  However, Dr. D. reached this conclusion after taking into consideration the combined effect of the Veteran's service-connected and non-service-connected disabilities on his ability to obtain and maintain gainful employment.  In other words, Dr. D. did not state that the Veteran's left shoulder disability, by itself, precludes him from obtaining and maintaining gainful employment.  Indeed, a reading of this opinion reflects that Dr. D. relied heavily on limitations stemming from the Veteran's non-service connected disabilities rather limitations resulting from the left shoulder disability.  Other than recognizing that the Veteran had chronic left shoulder dislocations and underwent surgery for this problem, and noting the Veteran's limited movement during the shoulder range-of-motion exercises, Dr. D. did not describe symptoms experienced by the Veteran as a result of his left shoulder disability.  However, Dr. D. described in detail symptoms reported and experienced by the Veteran as a result of his low back and cervical spine condition.  

During the February 2012 VA examination, the VA examiner noted that the Veteran last worked in January 2008, and had been working as a computer analyst for Verizon up until then.  According to the Veteran, he stopped working due to his arthritis in his neck, carpal tunnel syndrome, and bursitis of both shoulders.  The examiner noted that since the Veteran did not have a current occupation, his left shoulder disability had no effect on his occupation.  The Veteran did state that he avoids lifting objects weighing more than ten pounds above shoulder height, because doing so serves to increase his pain.  He also stated that he is unable to reach behind his back with his left hand and avoids driving as much as possible due to his left shoulder pain.  

Review of the SSA records includes the June 2010 Disability Determination and Transmittal report which reflects that the Veteran had a primary diagnosis of disorders of the back, and a secondary diagnosis of essential hypertension.  In the January 2012 Notice of Decision issued by the SSA, the Administrative Law Judge (ALJ), after reviewing the medical evidence in its entirety, determined that the Veteran had the following impairments: status post cervical fusion; cervical discectomy; and chronic left shoulder dislocation.  The ALJ noted that the Veteran had the residual functional capacity to perform sedentary work, provided he can alternate between sitting and standing at will and can rest/sleep about two hours during the work day.  The ALJ further noted that the Veteran's past relevant work exceeds his residual functional capacity, and his acquired job skills do not transfer to other occupations within the residual functional capacity.  According to the ALJ, considering the Veteran's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the Veteran can perform.  The Board acknowledges that the Veteran's service-connected left shoulder disability was taken into consideration by the ALJ when he rendered this decision.  However, as noted above, the ALJ did not state that the left shoulder disability by itself resulted in the Veteran's residual functional capacity.  Indeed, an overview of the decision reflects that the majority of the medical records reviewed by the ALJ focused on the limitations arising from the Veteran's non service-connected low back and cervical spine disabilities.  Furthermore, the ALJ did not state that the Veteran's left shoulder disability prevented him from sustaining full-time employment.  Rather, he concluded that the combined effect of the left shoulder disability along with the multiple non-service connected disabilities referenced in his decision, ultimately contributed to the Veteran's residual functional capacity and consequent inability to find employment.  

After reviewing the medical evidence of record in its totality, the Board finds that the service-connected left shoulder disability does not preclude the Veteran from working.  While the Veteran's service-connected left shoulder disability may impact negatively upon his employability, this disability by itself does not preclude his participation in substantially gainful occupation.  The Veteran is right handed and he worked as a computer analyst at Verizon for many years even while he was service-connected for the left shoulder disorder.  He retains some motion in the shoulder even after repetitive motion and the resulting dysfunction of his minor upper extremity is moderate.  As previously discussed above, although Dr. D. determined that the Veteran is disabled from working and unable to participate in gainful employment, he rendered this decision after observing symptoms and limitations experienced by the Veteran as a result of both his nonservice-connected and service-connected disabilities.  Indeed, Dr. D. attributed any resulting impairment in the Veteran's ability to sustain gainful employment to his left shoulder disability, in conjunction with his right shoulder, low back, and cervical spine disabilities.  Furthermore, although the January 2012 Notice of Decision reflects that the Veteran was found to be disabled, in part due to his left shoulder disability, the ALJ related any impairment in the Veteran's ability to sustain employment to his left shoulder disability, in conjunction with his multiple nonservice-connected disorders.  The Board further notes that during his hearing, the Veteran testified that he stopped working at Verizon, not only because his health deteriorated, but also because the department he was working in was moved to India.  When asked to discuss how his health deteriorated, the Veteran predominantly described difficulties he experienced as a result of his cervical spine disability and symptoms associated with this disability, rather than the left shoulder disorder.  See T. pp.  11 - 13.  

A review of the objective medical evidence of record is clear for any evidence indicating that the Veteran's service-connected disability, by itself, precludes his ability to obtain or maintain employment.  The fact that the Veteran's left shoulder symptoms cause him to experience certain difficulties, to include pain and restricted movement, while carrying out his occupational duties, does not mean that he is entirely incapable of employment.  While it appears that he is currently unemployed, there is nothing in the record which shows that the Veteran attempted to secure a different type of employment that allowed him to potentially perform sedentary work while attempting to alternate between sitting and standing at will, nor is there any evidence that he is unable to obtain or maintain employment due to his service-connected condition.  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show severe impairment as a result the Veteran's service-connected disability, the Board concludes that referral of this matter for extraschedular consideration is not necessary.  

The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Entitlement to service connection for a low back disability, including lumbar disc herniation and lumbar herniated nucleus pulposus is denied.  

Entitlement to service connection for a cervical spine disability, including degenerative disc disease is denied.  

Entitlement to a compensable disability for the left shoulder dislocation for the period prior to October 15, 2010 is denied.  

Entitlement to a disability in excess of 20 percent for the left shoulder dislocation for the period on and after October 15, 2010 is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


